 In the Matter Of CONTINENTALSTEEL CORPORATIONandUNITED STEEL-WORKERSOF AMERICA, CIOCase No. 11-K-736 (Formerly 13-R-27.96) .-Decided March 28, 194bMessrs. Ralph K. Clifford, Russell A. Chaffin, and, Julian Scheuler,of Kokomo, Ind., andMr. Loren E. Souers,of Canton, Ohio, for theCompany.Mr. Marley E. Purvis,of Kokomo, Ind., for the Union.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by United Steelworkers ofAmerica, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Continental Steel Corporation, Kokomo, Indiana, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before William O. Murdock, TrialExaminer.Said hearing was held at Kokomo, Indiana, on January17, 1945.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYContinental Steel Corporation is an Indiana corporation with itsmain plant in Kokomo, Indiana, where it is engaged in the manufac-ture of steel and wire products.The Company's annual purchases ofraw materials exceed $1,000,000 in value, of which more than 30 per-61 N. L R. B., No. 9.97 98DECISIONSOF NATIONALLABOR RELATIONS BOARDcent comes from points outside the State of Indiana.Annually, thefinished products of the Company exceed $1,000,000 in value, of whichmore than 50 percent is shipped to points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit alleged to be appropriate.,'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITS0The Union, which currently represents the production and mainte-nance employees at the Company's Kokomo, Indiana, plant, now seeksa residual unit of the plant clerical and technical employees, includingnurses.The Company contends that the unit sought by the Union isinappropriate, and in the alternative, that if an election is directedamong theemployees in the unit sought, the exclusions therefromshould be much broader than those conceded by the Union.2We do not entirely agree with the Company's first contention. Inaddition to the plant, the Company also maintains at Kokomo itsgeneral or main office which serves all the plants of the Company.However, the parties agree, and we find that the employees at thegeneraloffice do not have a sufficient community of interest with theplant clerical and technical employees to be included in a unit withthem.On the other hand, the record indicates that the plant clericaland technical employees do enjoy similar working conditions, and doconstitute a homogeneous group for the purposes of collective bargain-'.The Field Examiner reportedthat the Unionsubmitted 117 authorization cards; thatthe names of 59 persons appearing on the cards were on the list of employees in thealleged appropriate unit ; and that the number of employees in said unit was 120.2 Appendix A, annexed hereto, contains those classifications upon whose exclusion theparties agree. CONTINENTALSTEELCORPORATION99ing.Accordingly, we are of the opinion that the employees in theunit requested, with the exception of the nurses, have a sufficient com-munity of interest to be properly included within a single unit .3However, we have recognized that nurses constitute a well-definedprofessional group whose training, skill, and duties differ from thoseof other employees and, accordingly, we have found that a separateunit for nurses is appropriate.4The Company contends that thenurses should not be included in any unit on the ground that they areconfidential employees.We do not agree with this contention.TheCompany employs three nurses -who work in the plant hospital andperform duties of a general industrial nursing character under thedirect supervision of the head nurse.There is nothing in the recordto indicate that they have access to personnel or industrial relationsfiles.The work they do, and the records they make and have accessto, relate solely to the health of employees.There is a head nurse whosupervises the other three nurses and has power effectively to recom-mend both hiring and discharging.Although we shall exclude thenurses from the clerical-technical unit hereinafter found appropriate,,we shall establish a separate unit for the nurses, excluding the headnurse.Moreover, we do not entirely agree with the alternative contentionof the Company.An examination of the record convinces us thatmany of the classifications of employees alleged by the Company tooccupy supervisory, confidential, or mixed supervisory and confiden-tial capacities, do not perform functions warranting their exclusionfrom a collective bargaining unit.The classifications in dispute are'discussed below.Employees whose exclusion is requested by the Company by reasonof their alleged confidential relation to management and theiralleged supervisory statusLaboratory Observers and Inspectors:These employees work outof the Metallurgical Department under the primary supervision ofthe Chief Metallurgist but perform their functions in various depart-ments of the plant.They are engaged generally in "quality control"work, which consists of inspecting, testing, grading, and makingreports thereon to the Chief Metallurgist.They are hourly paid, are,usually trained rapidly, and their work is routine in nature.We findthat these employees have neither a supervisory status nor a confiden-tial relation to management'with respect to labor relations.We shalli iclude laboratory observers and inspectors.3 Cf.Matterof ConsolidatedVultee Aircraft Corporation' (San Diego Division),54N. L. R. B. 103SeeMatterof Bethlehem-Alameda Shipyard,Inc.,59 N. L. R.B. 1525 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysts:These employees also work out of the MetallurgicalDepartment under the supervision of the Chief Metallurgist, but per-form their functions in the laboratory.They analyze steel made inthe open hearth department, make tests while sheets are in the furnace,and do other miscellaneous analytical work.They, too, are hourlypaid, trained rapidly, and do routine work.We find that these em-ployees have neither a supervisory status nor a confidential relationtomanagement with respect to labor 'relations.We shall includeanalysts.Weighers and Timekeeper-Weighers:These employees are underthe direct supervision of the Chief Clerk of the plant but are stationedin various departments of the plant.Their duties consist of "weigh-ing production" or both weighing and timekeeping. In some depart-ments they make production computations of acceptable products,upon which the wages of the' production employees in those depart-ments are based.However, inasmuch as these computations involvelittle or no discretion on the part of these employees, we find that theydo not have a confidential relationship to management with respectto labor relations; nor do they have supervisory status within ourcustomary definition.Accordingly, we shall include weighers andtimekeeper-weighers.Open-Hearth Timekeeper-,Clerk:This employee, who is under thesupervision of the Chief Clerk, is responsible for the open-hearthdepartment tonnage computations, and the translation of tonnagesinto computation of wages for the production employees of thatdepartment.sufficient discretion in the performance of his duties to be classified asconfidential; nor can he be considered as supervisory within the mean-ing of our customary definition.We shall include the open-hearthtimekeeper-clerk.Nail Mill Timekeeper-Clerk:This employee, who is also under thesupervision of the Chief Clerk, performs a similar function to that ofthe last named employee with respect to the nail mill.However, inconnection with his regular duties he has access to, and works on, theNail Mill Superintendent's confidential personnel records.We shallexclude the nail mill timekeeper-clerk.5General Timekeeper-Clerk:In addition to keeping time for theyard department, this employee acts as assistant to the chief clerk ofthe plant, and in connection therewith has access to and uses the chiefclerk's confidential personnel records.We shall exclude the generaltimekeeper-clerk.eHe also exercises considerable supervision over the nail mill weighers and inspectorsHe also supervises the chief clerk's subordinates in his absence. CONTINENTAL STEEL CORPORATION101Assistant to Chief Storekeeper:This employee has access to per-sonnel and other confidential files of the chief storekeeper.We shallexclude the assistant to the chief storekeeper.7General Shipping Clerk:This employee acts as assistant to thechief shipper and is acting head of the shipping department in thechief shipper's absence.There is no evidence that he has any super-visory authority in his regular duties as assistant.Moreover, not onlydoes the record indicate that he does not act as head of the departmentwith any regularity or frequency, but also that when he does so act,he has no authority to take effective disciplinary action with respectto any of the subordinate shipping department employees. It appearsfurther that he does not have access to -or work on confidential filesor records in respect to labor relations in the regular course of hisduties either as assistant to the chief shipper or as acting head ofthe department.Accordingly, we find that this employee is neithersupervisory nor confidential within the meaning of our customarydefinition, and we shall include him.Employees whose exclusion is requested by the Company solely byreason of their alleged confidential relationship to managementIndustrial Relations Department Employees:The alleged confi-dential employees in this department are the safety inspector, thesafety clerk, and three stenographers. It appears that these em-ployees all have access to the personnel and industrial relations filesin the regular course of their duties.We shall exclude them.Sheet Division Stenographer-Clerk, General Shipping DepartmentStenographer-Clerk, and Engineering Department Stenographer-Clerk:These three employees are personal secretaries to their respec-tive department heads, and as such, have access in the regular courseof their duties to the personnel and labor relations files and recordsof their respective department heads.Accordingly, we shall excludethese employees.Sheet Galvanizing Clerk:This employee investigates costs, pro-duction, and rates for the sheet galvanizing department. In thecourse of his work he has access to the department superintendent'slabor relations files.We shall exclude the sheet galvanizing clerk.Engineering Draftsmen:These two employees, who work in theengineering department, are engaged for the most part in doing ordi-nary drafting work under the supervision of the chief engineer.Occasionally they do incidental engineering work in connection withsurveying and construction in the plant.However, the record indi-cates that they are not graduate engineers, and that any engineering4He also directs the work of some of the storeroom clerks, and in the absence of thechief storekeeper he acts in his place. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork that they do is subject to supervision.Moreover, there is°noevidence that they enjoy a confidential relationship to managementwith respect to labor relations. ' In view of these facts, we find thatthey are not confidential employees, and we shall include the engineer-ing draftsmen.Telephone Operator:This employee is in charge of the telephoneswitchboard of the plant.Although the switchboard is a P. B. X.instrument of an old type enabling her to hear all incoming and out-going calls, and although some calls might be of a highly confidentialnature, she is not required to listen to confidential conversations inthe regular course of her duties.Accordingly, we are of the opinionthat this employee is not confidential, and we shall include her.General Plant Clerk and Relief Telephone Operator:In addition toacting as relief telephone operator, this employee assists the generalsuperintendent's secretary and the chief clerk, and keeps the generaland accounting department pay-roll time.The record discloses that,in the normal course of her duties, she has access to all files of thesuperintendent and chief clerk, including the labor relations files.Weshall exclude her.Man-Hour Clerk:This employee does clerical work in the industrialengineering department relating to plant costs, plant earnings, andjob rates. It appears that, in the ordinary course of his duties, he hasaccess to all the files of this department, including those relating 'tolabor relations.Accordingly, we shall exclude him.We find that all plant clerical and technical employees at the Com-pany's Kokomo, Indiana, plant, including employees listed in Appen-dix B, annexed hereto, but excluding nurses, plant-protection employ-ees, general office employees, production and maintenance employeescurrently represented by the Union, the employees listed in AppendicesA and C, annexed hereto, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.We find further that all nurses at the Company's Kokomo, Indiana,plant, excluding the head nurse, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot among the CONTINENTAL STEEL CORPORATION103employees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Continental SteelCorporation,Kokomo, Indiana, separate elections by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction. and super-vision of the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the units found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did riot work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.APPENDIX AChief ChemistSheet Mill Head WeigherIndustrial Engineering ClerkTime-Study EngineerEmployment Department Night ManChief DraftsmanSecretary to General SuperintendentAPPENDIX BLaboratory ObserversInspectorsAnalystsWeighers 104DECISIONS OF NATIONALLABOR RELATIONS BOARDTimekeeper-WeighersOpen-Hearth Timekeeper-ClerkGeneral Shipping ClerkEngineering DraftsmenTelephone OperatorAPPENDIX CNail Mill Timekeeper-ClerkGeneral Timekeeper-ClerkAssistant to Chief StorekeeperHead NurseIndustrial Relations Department:Safety InspectorSafety ClerkStenographers (3)Sheet Division Stenographer-ClerkShipping Department Stenographer-ClerkGeneral Plant Clerk and Relief Telephone Operator (1)Man-Hour ClerkSheet Galvanizing Clerk